       CASE 0:18-cv-00693-SRN-ECW Document 30 Filed 01/18/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



    AMERICAN DAIRY QUEEN
    CORPORATION,

                       Plaintiff,
                                                  Civil Action No. 0:18-cv-00693-SRN-ECW
         v.

    W.B. MASON CO., INC.

                       Defendant.



     W.B. MASON’S MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL
       AND TO STAY THE CASE PENDING APPELLATE PROCEEDINGS 1

        Defendant W.B. Mason Co., Inc. (“W.B. Mason”), through counsel, hereby moves

the Court pursuant to 28 U.S.C. § 1292(b) for an order certifying for interlocutory appeal

the Court’s January 8, 2019 Order (Dkt. 29) (“Order”), based on the following question:

        Does a foreign corporation’s compliance with Minnesota’s registration and
        appointment statutes – Minn. §§ 303.03, 303.10, and 303.13 – which are silent to
        personal jurisdiction, nonetheless constitute consent to general personal
        jurisdiction in light of the U.S. Supreme Court’s decisions in Goodyear Dunlop
        Tire Ops., S.A. v. Brown, 564 U.S. 915 (2011) and Daimler AG v. Bauman, 134
        S.Ct. 746 (2014).

        This motion is made on the ground that (1) the Order involves a controlling question

of law; (2) there is substantial ground for difference of opinion on this question; and (3)



1
 W.B. Mason seeks to preserve its right to appeal the Court’s Order (Dkt. 29) finding
sufficient personal jurisdiction over W.B. Mason. By filing this motion, W.B. Mason
does not hereby consent to the Court’s personal jurisdiction over it.


                                             1
     CASE 0:18-cv-00693-SRN-ECW Document 30 Filed 01/18/19 Page 2 of 3



certification will materially advance the ultimate termination of the litigation. 28 U.S.C. §

1292(b); White v. Nix, 43 F.3d 374, 377 (8th Cir. 1994).

       W.B. Mason further moves the Court for an order staying proceedings in this action

pending the Eighth Circuit’s determination whether to grant review under section 1292(b)

and the conclusion of any appellate proceedings. A stay is warranted because it will not

unduly prejudice or present a clear tactical disadvantage to Plaintiff American Dairy Queen

Corporation; it will simplify the issues; and discovery is not complete and a trial date has

not been set in this case. See Novo Nordisk, Inc. v. Paddock Labs., Inc., 797 F. Supp. 2d

926, 930, fn. 3 (D. Minn. 2011).

       This motion is based on 28 U.S.C. § 1292(b), the accompanying Memorandum of

Law, and the entire record herein.



Dated: January 18, 2019                   Respectfully submitted,

                                          W. B. MASON CO., INC.

                                          By its attorneys,

                                          /s/ Thomas R. Johnson
                                          Thomas R. Johnson (Reg. No. 242032)
                                          MERCHANT & GOULD P.C.
                                          3200 IDS Center
                                          80 South Eighth Street
                                          Minneapolis, Minnesota 55402-2215
                                          Tel: (612) 332-5300




                                             2
CASE 0:18-cv-00693-SRN-ECW Document 30 Filed 01/18/19 Page 3 of 3



                             Of counsel:

                             Jason C. Kravitz (MA Bar No. 565904)
                             NIXON PEABODY LLP
                             100 Summer Street
                             Boston, MA 02110-2131
                             Tel: (617) 345-1000
                             Fax: (617) 345-1300
                             jkravitz@nixonpeabody.com

                             Attorneys for Defendant




                                3
